DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12-18 are objected to because of the following informalities:  
Claim 12, recite the limitation “the first APP running front -end on the electronic device” . There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 9, 12-14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0050141) in view of Arima et al. (US 2019/0258298).
As to Claim12, Park et al. discloses An electronic device, comprising: 
a display screen (fig.1- display unit 130; para.0041); 
a memory, configured to store at least an instruction set (fig.1- memory 140; para.0042); and -7-Attorney Docket No. 00223.0275.OQUS

a processor (fig.1- controller 110; para.0042), configured to call and execute the instruction set in the memory to: 
detect an intention of an operating member, the intention of the operating member is corresponding to a precondition of using a handwriting mode or a touch mode (para.0046-0047- touch signal determined to be a pen input or finger input signal; when a pen input is detected, and a touch signal when button 11 of pen is in off state, the input signal is a first input signal, and a touch signal generated when the pen button is on state, the touch signal is a second input signal, where the second input signal may be generated by a hand gesture; fig.3b-para.0052- in a pen on state, when a hand touch is sensed, keypad is displayed, when a touch of pen is sensed, a handwriting pad 343 is displayed; fig.4- para.0055-detects whether touch input is pen input s413, if so it analyzes the input to determine if first input s417 (button off state), or second input s421(button on state) and performs corresponding command; if the it is not pen input then it processes the touch input has hand touches; see also figs.6,8,12-13); 
determine the precondition corresponding to the intention of the operating member (figs.2-4, paras.0046-0047, 0054, 0065; pen detection input; pen sensing procedure for pen setting mode detection of pen input, button 11 of pen is not pushed (first input) or pushed (second input); detection of finger (hand) touch, perform corresponding function; fig.6, 8, 12-13-respective description thereof),
determine an APP running front-end on the electronic device (fig.2-3- pen setting mode); 
in response to determining the precondition, automatically start a first APP corresponding to a precondition-specific APP (fig.2-3- when hand touch is sensed, while pen state is on, keypad application is displayed; when a pen input is detected, a handwriting pad is displayed; fig.4-5b- para.0055-0058, 0060-when input is not pen input, it processes as hand touches and performs corresponding function; when pen input -first input is detected, performs corresponding command, when pen input-second input signal is detected, preforms corresponding command)
in response to the first APP running front-end on the electronic device, obtain a first operation mode of the operating member, the first operation mode including a left-hand mode or a right-hand mode (fig.2- 3; para.0051- touch areas for right-hand users and left-hand users may be set).
Park et al. discloses a pen setting, where a user may set a left-hand or right-hand touch area to display a touch area item (para.0051), but does not expressly disclose at least display an operation window of the first APP on a screen interface of the display screen of the electronic device at a first target position matching the first operation mode and the precondition.
Arima et al. discloses at least display an operation window of the first APP on a screen interface of the display screen of the electronic device at a first target position matching the first operation mode and the precondition (fig.9- handwriting input region 11a and note display region 11b are displayed on sub-display 11 matching a right-hand user mode or left-hand user mode and application implementing note function is executed; paras.0096-0097, 0101). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park et al. with the teachings of Arima et al, the motivation being to display executed functions according to a user being right-handed or left-handed, thus enhancing user’s convenience.

As to Claim 13, Park et al. in view of Arima et al. disclose wherein the processor is configured to determine the first operation mode by performing: detecting a first position of a nib of a stylus on the electronic device (Arima-para.0097- pen tip is detected), detecting a second position of a hand palm of an operator on the electronic device (Arima-para.0101- position and shape of the user’s palm may be detected), and displaying the first operation mode of the operating member based on the second position (Arima-para.0097, 0101- handwriting input function is executed based on the detected position of pen tip and displayed on right side or left side of the sub-display 11 based on determining user is right-handed or left handed by detecting the position and shape of user’s palm).



As to Claim 14, Park et al. in view of Arima et al. disclose wherein the processor is configured to determine the first operation mode by performing: obtaining infrared information and/or image information when the operating member operates on the electronic device, and determining the first operation mode of the operating member based on the infrared information and/or the image information (Arima- para.0101, 0103, 0114- right -hand or left hand user may be determined by detecting position and shape of the user’s palm with the touch sensor 111). 

As to Claim 16, Park et al. in view of Arima et al. disclose Kim et al. discloses wherein the processor is further configured to: determine a device mode of the electronic device (Arima-para.0093- information processing device in the sub-display mode) and at least display the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device mode (Arima-fig.9A-B-para.0095-0097, 0101- handwriting input region 11a and note display region 11b are displayed on sub-display 11 and based on user is  a left-hand or right-hand user).

As to Claim 18, Park et al. in view of Arima et al. disclose the electronic device includes two display screens (Arima-fig.8-9- main display 12; sub-display 11); and the device mode of the electronic device includes one of a book mode, a laptop mode, or a tablet mode (Arima-para.0082, 0092).

As to Claims 1-3, 5, 7 are method claims drawn to the apparatus of Claims 12-14, 16, 18 are rejected for the same reasons as set forth above. 

As to Claim 9, Park et al. in view of Arima et al., disclose wherein at least displaying the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device mode (Arima-fig.9A-B)  includes: -6-Attorney Docket No. 00223.0275.OQUS Application No: 17 139,597 in response to the device mode being the laptop mode (Arima-para.0086), determining a third display screen of the electronic device in a flat status (Arima-sub-display 11), displaying the handwriting window in a first area on the third display screen matching the first operation mode (Arima-fig.9A-B- handwriting input tool 11a), and displaying a reference window in a second area on the third display screen different from the first area (Arima-fig.9A-B- note display region 11b), [or displaying the handwriting window on the third display screen and displaying the reference window on a fourth display screen different from the third display screen], the third display screen and the fourth display screen each being one of the first display screen and the second display screen (Arima-fig.9A-B- sub-display 11).



Claim(s) 4, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0050141) in view of Arima et al. (US 2019/0258298), further in view of Beck et al. (US 2018/0181245).
As to Claim 15, Park et al. in view of Arima et al. not expressly disclose, but Beck et al. discloses: wherein the processor is configured to determine the first operation mode by performing: obtaining grip information of the operator on the electronic device when the operating member operates on the electronic device (fig.10, para.0073), and determining the first operation mode of the operating member based on the grip information (fig.10; para.0073- interface elements are positioned based on the grip hand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed Park et al. in view of Arima et al., with the teachings of Beck et al, the motivation being so that interface elements may be more easily controlled via one-handed operation.

	As to Claim 4 is a method claim drawn to the apparatus of Claim 15 and is rejected for the same reasons as set forth above.

Claim(s) 6, 8, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2013/0050141) in view of Arima et al. (US 2019/0258298), further in view of Files et al. (US 2019/0163432).
As to Claim 17, Park et al. in view of Arima et al. do not expressly disclose, but Files et al. discloses: wherein, to determine the device mode, the processor is further configured to: perform attitude sensing on the electronic device to obtain attitude sensing information of the electronic device; and determine the device mode of the electronic device based on the attitude sensing information (fig.1-4-, 11 para.0025,0035-0037, 0045,0051,0053-0054; para.0035- various sensors such as gyroscopes, accelerometers, and the like, may be used to determine the screen orientation of the computing device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed Park et al. in view of Arima et al., with the teachings of Files et al., the motivation being to be able to determine orientation of the computing device and determine content routing based on the determined orientation.  

As to Claim 6, is a method claim drawn to the apparatus of Claim 17 and is rejected for the reasons as set forth above.

As to Claim 8, Park et al. in view of Arima et al. wherein at least displaying the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device mode, displaying a handwriting window of the first APP on a first display screen of the electronic device matching the first operation mode (Arima-fig.9A-B). 
Park et al. in view of Arima do not expressly disclose a device mode being a book mode; displaying reference information on a second display screen of the electronic device different from the first display screen.
Files et al. discloses device mode being the book mode (fig.3-para.0025, 0036), where content may be routed to both display devices (102, 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device disclosed by Park et al. in view of Arima et al., by determining the computing device orientation to be a book orientation, as disclosed by Files et al., such that the handwriting input region 11a  (of Arima) may be displayed on first display (as disclosed by Files) and the note display region 11b (of Arima) may be displayed on the second display device (as disclosed by Files) the motivation being to provide dual-display function where content may be routed to the display device based on the orientation of the computing device.

As to Claim 10,  Park et al. in view of Arima et al. disclose, wherein at least displaying the operation window of the first APP on the screen interface of the electronic device at the first target position matching the first operation mode and the device (Arima-fig.9a-b), displaying the handwriting window in a third area on a whole screen interface of the electronic device matching the first operation mode (Arima-fig.9A-B- handwriting input 11a on sub display 11) and displaying a reference window in a fourth area on the whole screen interface different from the third area (Arima-fig.9A-B- note display region 11b on sub display 11).
Park et al. in view of Arima et al. do not expressly disclose, but Files et al. disclose:  the device mode being the tablet mode (figs7-extended mode-0049) and the whole screen interface being a display screen provided by joining the first display screen and the second display screen (fig.7- para.0049- in the extended mode, content 502 may be displayed on both screens 102, 104 and additional content may be displayed on either or both of the display device 102, 104). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Park et al. in view of Arima et al., by implementing an extended (read as tablet) mode as disclosed by Files et al., such that the content of such sub-display 11 (of Arima) is extended on both displays (as disclosed Files) and handwriting input region 11a (of Arima) is displayed on an area of whole sub-display 11 and the note display region 11b (of Arima) on different area, the motivation being to provide dual-display function where content may be routed to the display device based on the orientation of the computing device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because the new ground of rejection are applied as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627